Citation Nr: 0818365	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-21 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for adenocarcinoma of 
rectosigmoid colon (colon cancer), status post hemicolectomy, 
as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The record reveals that in May 2007 the veteran's 
representative withdrew the veteran's request for a hearing 
before a Veterans Law Judge.  Accordingly, the veteran's 
claim will be considered without the benefit of such 
hearing.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

Adenocarcinoma of rectosigmoid colon, status post 
hemicolectomy, was not manifest in service and is unrelated 
to any incident of service origin, including Agent Orange 
exposure.


CONCLUSION OF LAW

Adenocarcinoma of rectosigmoid colon, status post 
hemicolectomy, was not incurred or aggravated in service or 
due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted 
by affirmative, though not necessarily conclusive, evidence 
to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. 
§ 3.307(d).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board must 
not only determine whether the veteran has a disability which 
is recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his claimed disability.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

History and analysis

Initially, the Board notes that the veteran, through his 
representative, has submitted a copy of a prior Board 
decision for another veteran wherein the Board granted 
service connection and claims that this case is the same as 
the prior case and therefore a favorable factual finding 
should be made, with the case being remanded for further 
development.  The Board points out, however, that a Board 
decision in any other veteran's case is not a source of legal 
authority the Board may recognize, and is of no precedential 
value.  See 38 C.F.R. § 20.1303.  

The veteran maintains that he was exposed to Agent Orange 
while cleaning and rebuilding wheeled and tracked vehicles 
that were damaged and contaminated with Agent Orange and 
other herbicides.  The veteran was stationed for his service 
in Okinawa during the Vietnam War.  The veteran contends that 
his adenocarcinoma of rectosigmoid colon developed as a 
result of exposure to Agent Orange in Okinawa.  

The veteran's records do not indicate that he ever served in 
the Republic of Vietnam during the Vietnam War.  In fact, the 
veteran was stationed in Okinawa during this time period.  
Therefore, since the veteran did not actually serve within 
the Republic of Vietnam as defined under 38 C.F.R. 
§ 3.307(a)(6)(iii), no presumption of exposure to Agent 
Orange can be applied.  Even if veteran had shown exposure to 
herbicides during his service, adenocarcinoma of rectosigmoid 
colon cannot be presumptively service connected under the 
law.  This condition is not included in the list of disorders 
at 38 C.F.R. § 3.309(e) that may be presumed as service-
connected due to Agent Orange exposure.

The veteran's service medical records are negative for any 
diagnosis, indication or complaint of adenocarcinoma of 
rectosigmoid colon.

While the veteran maintains that his adenocarcinoma of 
rectosigmoid colon is related to his exposure to Agent Orange 
during service, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 
 
Adenocarcinoma of rectosigmoid colon was not shown during 
service or for many years after discharge from service.  In 
this case there is no medical evidence in support of his 
claim.  Evidence of the veteran's cancer is first shown in 
the records in 2003, more than 30 years after separation from 
military service.  There is no evidence of record that links 
the veteran's colon cancer with his service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for adenocarcinoma of rectosigmoid colon, status 
post hemicolectomy, to include as due to exposure to an 
herbicide known as Agent Orange must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

By a June 2005 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A June 2006 notice 
informed the veteran of the type of evidence necessary to 
establish disability ratings and effective dates in 
compliance with Dingess, supra.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  Neither the veteran nor his representative has 
indicated that there are any additional pertinent records to 
support the veteran's claim.  

The veteran's representative argued in October 2007 that the 
Board should obtain a medical opinion concerning whether the 
veteran's colon cancer is related to his claimed Agent Orange 
exposure.  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but:  (A) Contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the veteran does have colon cancer.  But the 
only evidence of his claimed Agent Orange exposure is his 
bare assertion in his VA Form 9, filed in June 2006, that the 
vehicles on which he worked in Okinawa were contaminated with 
Agent Orange.  He is not presumed exposed to herbicides nor 
is his colon cancer one of the disabilities presumed related 
to herbicide exposure, and there is no medical evidence in 
the record that suggests such a link.  Consequently, the 
Board concludes that the requirements for obtaining a medical 
opinion are not met in this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for adenocarcinoma of rectosigmoid colon, 
status post hemicolectomy, to include as due to exposure to 
an herbicide known as Agent Orange, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


